DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a final office action in response to the amendment filed on 25 February 2021.  Claims 1 through 3, 5 through 9, 11 through 15, 17, and 18 have been amended. Claims 4, 10, and 16 have been cancelled.  Claims 19 through 28 are newly added.  Claims 1 through 3, 5 through 9, 11 through 15, and 17 through 28 are currently pending and have been examined. 
Response to Amendment
Applicant’s amendment to claims 1 through 3, 5 through 9, 11 through 15, 17 and 18 has been entered. 
Applicant’s amendment to the specification has been accepted. 
Applicant’s amendments are insufficient to overcome the 35 U.S.C. 101 rejection.  The rejection is updated below in light of the claim amendments. 
Examiner has established new grounds for rejection, necessitated by amendment.  See updated prior art rejection detailed below. 
Response to Arguments
Applicant’s arguments with respect to the prior art rejection detailed in the non-final office action mailed on 25 November 2020 have been fully considered, but are moot in light of the amendment filed herein because the arguments do not apply to the combination of references used in the current rejection detailed below.
Applicant’s arguments regarding the 35 U.S.C. 101 rejection have been fully considered but are not persuasive.
Applicant asserts that the claims are not abstract.  Examiner respectfully disagrees.  The claims are directed to systems, a process, and a product for managing construction projects, more specifically for managing project status reports and requests for payment related to procurement events.  The claims recite limitations for data gathering and data analysis through comparisons and associations, without significantly more.  Therefore the claims fall within the mental processes grouping of abstract ideas, as well as certain methods of organizing human activity.  
Applicant further asserts that the claimed invention is directed to a technological improvement because it provides an improved computer-implemented construction management system and method.  Examiner respectfully disagrees. To integrate the exception into a practical application, the additional claim elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP 2106.05(a)), apply the judicial exception with a particular machine (see MPEP 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP 2106.05(e)). See 2019 Revised Guidance.  All of the data processing, memory, and input-output devices, as well as their interconnections, are described at a high level of generality.  The claimed invention merely recites a number of functional steps to perform a method that is implemented on a computing device where the computing device is configured to execute a  (see MPEP § 2106.05(f)). 
Applicant states that the claimed features could not be performed in the human mind or by a human using pen and paper, for example “a computer-implemented statistical method of comparison of the verification component with the prior version of the verification component or the predetermined condition; and performing, with an artificial intelligence system operatively connected to the at least one processor, a machine learning method comparison.” Examiner respectfully disagrees.  Claims recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Claims can recite a mental process even if they are claimed as being performed on a computer. If the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, in these situations, the claim is considered to recite a mental process.  As stated above, the claimed invention recites the use of generic computer technology, and generally links the abstract idea to generic artificial intelligence and machine learning methods, all of which are used as a tool to implement the abstract idea.  A procurement officer or a construction foreperson could compare the current status of a construction project to an agreed upon schedule and scope of work to determine whether a request for payment was in compliance with the project scope of work and schedule of 
Applicant also asserts that the claims disclose a practical application, and that the transmitting of a payment authorization and or a notification of rejection is exemplary of a practical application.  Examiner respectfully disagrees.  For all of the reasons stated above. Further the transmission of a payment authorization or a notification amounts to insignificant extra-solution activity.  
Claim Rejections - 35 USC § 101
Claims 1 through 3, 5 through 9, 11 through 15, and 17 through 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 recites a system, independent claim 7 recites a process, independent claim 13 recites a product, and independent claim 28 recites a system.  As such, the claims are directed to statutory subject matter under Step 1 of the Alice/Mayo test.
Taking claim 1 as representative, claim 1 recites at least the following limitations:  generating a schedule of values (SOV) by receiving a plurality of SOV descriptions; storing the SOV; receiving as input an electronic version of a requisition, and storing the electronic version; receiving as input, a verification component related to a status of the specific work element, and storing the verification component; determining a current completion status of the specific work element by comparing the verification component with a prior version of the verification component or a predetermined condition; determining whether 
The limitations for generating a schedule of values, determining a current completion status of the specific work element, determining whether the verification component is acceptable, partially acceptable or unacceptable to verify the current completion status of the schedule of values description of the specific work element illustrate a process that, under its broadest reasonable interpretation covers performance of the limitation in the mind (comparing or categorizing information, making observations, evaluations, and judgements), but for the recitation of generic computer components.  That is other than reciting that a system includes a processor and memories to perform the steps, nothing in the claim elements precludes the steps from practically being performed in the human mind, or by a human using a pen and paper – for example a procurement officer or a construction foreperson could compare the current status of a construction project to an agreed upon schedule and scope of work to determine whether a request for payment was in compliance with the project scope of work and schedule of milestones, and could determine whether to accept or deny a payment request based on those observations and judgments.  Therefore, the limitations fall into the mental processes grouping and accordingly the claims recite an abstract idea.  Because the claims also relate to tracking the progress or completion of certain tasks, the claims are also see MPEP 2106.05(g)).  
The 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use or, a particular machine – see MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106(e) and Vanda Memo.

Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or filed of use – see MPEP 2106.05(h).

Representative claim 1 recites additional elements of “a device having at least one processor and a memory storing at least one program for execution by the at least one processor,” and a unitary database.  Although additional elements are recited, representative claim 1 merely invokes the additional elements as a tool to perform the abstract idea.  Similarly,  does not necessarily restrict the claim from reciting an abstract idea.  The he additional limitations of machine learning algorithm and computer limitations are either performing basic computer functions such as sending and receiving data, or performing functions 'known' in the art and hence are well-understood, routine, and conventional activities and do not amount or add significantly more.  The limitations when taken individually or as an ordered combination do not offer an inventive concept that may amount to add significantly more, they are simply “applied” to the abstract idea in a manner that generally limits the abstract idea to a particular technological environment. 
This judicial exception is not integrated into a practical application.  In particular, the claims only recite a processor and storage device for performing the recited steps.  These elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) and amount to no more than mere instructions to apply the exception using generic computer components.  See MPEP 2106.05(f). The specification at paragraph [0136] describes the example environment as “As used in this application, the terms "component," "module," "system," or the like are generally intended to refer to a computer-related entity, either hardware (e.g., a circuit), a combination of hardware and software, software, or an entity related to an operational machine with at least one specific functionality. For example, a component may be, but is not limited to being, a process running on a processor (e.g., digital signal processor), a processor, an object, an executable, a thread of execution, a program, and/or a computer.” (See also paragraphs [0136, 0182]). Claims can recite a mental process even if they are claimed as being performed on a computer. Implementing an abstract 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a processor, storage device, and artificial intelligence system amounts to no more than mere instructions to apply the exception using a generic computer component which cannot provide an inventive concept.
Dependent claims 2, 3, 5, 6, 8, 9, 11, 12, 14, 15, 17, 18, and 19 through 27 include the abstract ideas of the independent claims.  The dependent claims recite at least the following additional limitations:  performing a statistical method of comparison of the verification component with the prior version of the verification component or the predetermined condition; performing a machine learning method of comparison of the verification component with the prior version of the verification component or the predetermined condition; the predetermined unitary database includes a historic collection of data; an analysis of the historic collection; an association of the analysis of the historic collection with at least one key event; receiving as input an electronic version of a document, wherein the document includes at least one of the group consisting of the bed document, the change order, the unapproved work in 
The limitations of the dependent claims are not integrated into a practical application because no additional elements set forth any limitations that meaningfully limit the abstract idea implementation, therefore the claims are directed to an abstract idea.  There are no additional elements that transform the claim into a patent eligible idea by amounting to significantly more.  
The analysis above applies to all statutory categories of the invention.  Accordingly independent claims 7, 13, and 28 and the claims that depend therefrom are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis applied to claim 1 above. Therefore claims 1 through 3, 5 through 9, 11 through 15, and 17 through 28 are ineligible.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 through 3, 5, 7 through 9, 11, 13 through 15, 17, 19 through 21, and 25 through 28  are rejected under 35 U.S.C. 103 as being unpatentable over Cullen III et al. (US 2006/0190391) in view Baumann et al. (US 2002/0143699).
Regarding Amended Claim 1, Cullen III et al. discloses a system for construction management, the system comprising: a device having at least one processor and a memory storing at least one program for execution by the at least one processor, the at least one program including instructions, when, executed by the at least one processor cause the at least one processor to perform operations comprising:   (A computer enabled system and method in accordance with principles of the invention is provided to integrate activities of project work with other enterprise business organizations and personnel.  Cullen et al. [para. 0163]. … At the 
generating, with the at least one processor, a schedule of values (SOV) by receiving a plurality of SOV descriptions, wherein each of the SOV descriptions describes a specific work element for a construction project; storing, with the at least one processor, the SOV in a predetermined unitary database;  (A project-work administrative management method includes receiving, from a buyer, project-administration configurations, storing transactional project work data relating to project work to be performed for the buyer by a supplier, receiving, from the buyer, configuration of project statement-of-work (SOW) records, processing a project change in plan/scope record set of the buyer, processing a project change in plan/scope record set of the supplier, and creating an integrated project change in plan/scope record set using the record set of the buyer and the record set of the supplier. Cullen III et al. [para. 0007; Fig. 1-2B]. … However, if the terms and conditions are agreed to (step 3735), the buyer and awarded vendor can load various project tracking parameters into the system (step 3745), such as the project start date, project end date, anticipated project expenditure (requisition amount), assigned resources, project phasing schedule, project payment release schedule, project deliverables, project materials and project expenses to create a purchase requisition for the project.  Cullen III et al. [para. 0331]);    
receiving as input, with the at least one processor, an electronic version of a requisition, and storing the electronic version in the predetermined unitary database; (FIG. 40B is a screen shot illustrating exemplary requisition information including entered project taxation 
receiving as input, with the at least one processor, a verification component related to a status of the specific work element, and storing the verification component in the predetermined unitary database; (Upon receiving the project performance data from a user associated with a project (step 4600), the system stores the project performance data in data fields associated with the project for later use and retrieval (step 4610).  Cullen III et al. [para. 0414]. …FIG. 55 illustrates exemplary steps for automatically entering project performance data into the system based on the previously stored project tracking parameters and the voucher information. Cullen et al. [para. 0415; Fig. 55]);
determining, with the at least one processor, a current completion status of the specific work element by comparing the verification component with a prior version of the verification component or a predetermined condition; (the comparison tool 123 can be configured to search the database 155 for particular project tracking parameters 870, and enter the status of the project tracking parameters 870 as project performance data 1190. Cullen III et al. [para. 0413]. … After the system receives both project tracking parameters (step 4700) and voucher information (step 4710) for a particular project, the system can compare the project tracking parameters with the voucher information (step 4720) to determine the status of the project (step 4730). The project status can be entered into the system and stored as project performance data related to the project (step 4740).  …  It should be understood that other tables and project performance data can be included, and the system is not limited to the 
determining, with the at least one processor, whether the verification component is acceptable, partially acceptable or unacceptable to verify the current completion status of the SOV description of the specific work element based on a comparison of the verification component with an actual condition of the specific work element; (For example, the voucher information can indicate the actual project completion date on a project, and the system can compare the actual project completion date with the target project completion date to determine if a discrepancy exists. In this case, the project performance data could include an indication of the status, such as complete on-time, complete past-due or complete early, along with the number of days past-due or early.  Cullen et al. [para. 0415, 0418]. …FIG. 111 illustrates an exemplary process flow 11100 that maps SOW/deliverable records to asset master data records. … At step 11170, a validation assessment is made.  Cullen III et al. [para. 0587-0594; Fig. 111-0113]);
 While Cullen III et al. discloses that a project unit completion voucher and deliverables voucher associated with a purchase requisition may be accepted or rejected (Cullen III et al. [para. 0383-0384, 0393]), paying an approved voucher (Cullen et al. [para. 0399, 0401; Table 94]), and sending notifications via the system (Cullen III et al. [para. 0410]), Cullen III et al. fails to explicitly disclose transmitting, with the at least one processor: -5-Application No. 17/019,186Docket No.: 056781-501001USOffice Action dated November 25, 2020(PATENT)Amendment dated February 25, 2021TRACK ONEa payment authorization in response to the acceptable determination; and/or a notification of rejection in response to the partially acceptable or the unacceptable determination.  Baumann et al. discloses this limitation.  (A system and method for approving and paying an invoice for commodities, the 
Regarding Amended Claim 2, Cullen III et al. and Baumann et al. combined disclose a system, wherein the comparing includes at least one from the group consisting of: performing a computer-implemented statistical method of comparison of the verification component with the prior version of the verification component or the predetermined condition; performing, with an artificial intelligence system operatively connected to the at least one processor, a machine learning method of comparison of the verification component with the prior version of the verification component or the predetermined condition; and a combination of any of the group.  (… if the request 285 is for a statistical report on the percentage of expenditures on various components of projects (e.g., materials, expenses, deliverables, labor, etc.) with tier 1 vendors, the reporting module 126 or 127 can access the transactional data 1195 to retrieve various bid data (to determine the projects tied to tier 1 vendors), project tracking parameters, voucher information and project performance data and utilize various mathematical and statistical functions to produce the analytical data 270.  Cullen III et al. [para. 0449]).
Regarding Amended Claim 3, Cullen III et al. and Baumann et al. combined disclose a system, wherein the predetermined unitary database includes at least one from the group consisting of: a historic collection of at least one from the group consisting of: a bid document, a contract, a schedule of values tag, a project schedule, an historic schedule of values, an historic requisition, a verification, a change order, an unapproved work in place, a work authorization, a report, an email, a file, a text message, an electronic notebook, a database, a model, a payment, an invoice, a receipt, an image of any of the group, an update associated with any of the group, a combination of any of the group, and a physical, scanned or digital version of any of the group; an analysis of the historic collection; and an association of the analysis of the historic collection with at least one key event, wherein the key event is at least one from the group consisting of: a predictable event, an unpredictable event, a schedule change, a cost change, a labor change, a material change, an equipment change, a substantial completion date, an occupancy date, a project completion date, an accident, a natural disaster, an act of God, an image of any of the group, an update associated with any of the group, a combination of any of the group, and a physical, scanned or digital version of any of the group. (Various updates application SOW element, purchase order and other related records while maintaining a history of the communications records as well as superseded SOW element, purchase order and other related records; 6) systematically initiate global/macro condition/status code changes of a record set premised upon a presumed SOW record condition/status type change; 7) systematically initiate global/macro record attribute changes of a record set premised upon a presumed condition/status type change; 8) send notifications to impacted parties upon systematic record updating modification; 9) systematically generate a report consisting of pertinent RFx bid response records applicable to an at risk SOW element; 10) systematically utilize RFx bid item elements as well as RFx bid response item elements to create a new RFx bid that can be broadcasted while retaining a database record thread back to the original SOW element and relationships; 11) systematically receive, review, analyze a supplier bid response and award a new purchase order while retaining a database record thread back to the original SOW element and relationships; 12) systematically inherit upon integration of purchase order SOW elements via the statement of work sub-module all prior associations and dependencies applicable to the failed/original SOW element which RFx record details were utilized to process a new RFx.  Cullen III et al. [para. 0165-0168; Fig. 1-2B]).
Claim 4 [CANCELLED]
Regarding Amended Claim 5, Cullen III et al. and Baumann et al. combined disclose a system, further comprising: receiving as input an electronic version of a document, wherein the document includes at least one of the group consisting of a bid document, a change order, an unapproved work in place, and a verification input; and, mapping the at least one of the group consisting of the bid document, the change order, the unapproved work in place, and the verification input to the schedule of values. (Thus, one SOW could map to one or more tangible project work elements. Project work activities are typically sub-components of a SOW, where the sub-components could range in number from as few as one or as many as an extremely large number. Component 8940 of the Layer 1 illustrates traditional Project Management (PM) SOW dependencies. SOW outputs are organized in relationships. Sub-components (i.e., the project work activities) are integrated so that a cohesive working environment is established.  … An RFx bid template/item system 8945 serves as a support structure for Layer 1.  … These RFx bid response elements are integrated systematically into a purchase requisition/order environment. As work is completed, these specific purchase order (PO) records are accessed by the supplier to create project activity acknowledgement vouchers, at which time the buyer can review and quality assess the work, ultimately resulting in buyer approval. Cullen III et al. [para. 0490-0491]).
Regarding New Claim 19, Cullen III et al. and Baumann et al. combined discloses the system, further comprising: identifying at least one string of data from the electronic version of the requisition, mapping the identified at least one string of data to the predetermined unitary database including at least one key string of data associated with at least one key event; mapping the identified at least one string of data to the predetermined unitary database including at least one key string of data associated with at least one key event; (A method of assessing a project change in plan/scope includes performing a project-deliverable dependency and master-record affiliation analysis in response to buyer disposition of supplier-submitted project-work acknowledgement vouchers, identifying purchase-order deliverable records that are out of compliance relative to a scheduled completion date, receiving selection of at least one out-of-compliance deliverable record, generating a project at-risk communications session, broadcasting a project at-risk communications package, receiving a project at-risk communications package response, and processing the project at-risk communications package response.  Cullen III et al. [para. 0010]), 
tagging the mapped and identified at least one string of data with a tag associated with the at least one key string of data associated with the at least one key event; (The mapping/affiliation of various supplier SOWs into a project milestone or phase is represented as element 10438 and results in bundled supplier SOWs integrated into an aggregate project phase. The dynamic 10400 thus far segments the various project deliverables into larger milestone aggregations. At this point, relationships are established between the deliverables and a hierarchy of dependencies (i.e., cause and effect) is configured within the affiliated record set. The configuration, represented by element 10440, results in a completed project work deliverable hierarchy 10445, by which all finite project work outputs are not only tied to project milestone progress, but are also defined in a manner that facilitates cause and effect management. Cullen III et al. [para. 0565]);
determining corrective and/or mitigation actions to minimize deviations from a schedule of the project based on the tagged, mapped, and identified at least one string of data and the tagged, mapped, and identified historic collection; (A method of processing of a project change in plan/scope includes creating a project change in plan/scope acceptance package, broadcasting the project change in plan/scope acceptance package, processing the broadcasted project change in plan/scope acceptance package to completion, and providing the completed broadcasted project change in plan/scope acceptance package. Cullen III et al. [para. 0520]); 
transmitting the corrective and/or mitigation actions, wherein the corrective and/or mitigation actions are determined by use of a data structure including data elements associated with the SOV, the schedule of the project, and a contract of the project with a unique SOV tag for integrating the SOV, the schedule of the project, and the contract of the project, (FIGS. 117-119 illustrate PCIP/S risk communications session process flows 11700-11900, including at-risk SOW record owner package configuration and the broadcast of that package to impacted users and impacted users record data processing resulting with a completed record set being submitted back to the issuing user.  Cullen et al. [para. 0606]);
and wherein, in response to a change to at least one of the data elements, the operations further comprise updating the SOV, the schedule of the project, and the contract of the project (Within this process, the controlling buyer entity user aggregates and evaluates the information gathered during the previous communications session (i.e., steps 9363-9370). The controlling user ultimately makes a final disposition regarding the fate of the at-risk project work activity variable(s) and saves the record change(s). Upon these changes, the user can then at step 9373 generate a new dependency impact report premised upon the new variable data, which will provide a complete view of the related business records and variable data change to the records. … Similar to the session of steps 9363-9370, the individual users Responses are typically constrained to accepting modified variable data or actually defining a variable data element.  Cullen III et al. [para. 0522-0525]. … At step 11715, the system prompts the user to confirm modified condition and/or SOW due date. At step 11720, the user edits or confirms session variable input. Cullen III et al. [para. 0606]). 
Regarding New Claim 25, Cullen III et al. and Baumann et al. combined disclose a system, wherein the comparison of the verification component with the actual condition of the specific work element includes: comparing each of the SOV descriptions to a coordination status; determining from the comparing of each of the SOV descriptions to the coordination status whether a trade is in coordination or out of coordination; and generating and transmitting a mitigation flag based on the determining of whether the trade is [in] coordination or out of coordination. (… the voucher information can indicate the actual project completion date on a project, and the system can compare the actual project completion date with the target project completion date to determine if a discrepancy exists. In this case, the project performance data could include an indication of the status, such as complete on-time, complete past-due or complete early, along with the number of days past-due or early.  Cullen et al. [para. 0415, 0418]. …FIG. 111 illustrates an exemplary process flow 11100 that maps SOW/deliverable records to asset master data records. … At step 11170, a validation assessment is made.  Cullen III et al. [para. 0587-0594; Fig. 111-0113]). … An administrative management schema and application tool enabling a buyer entity to … process mutually agreed upon communications session records in a manner that systematically updates application SOW element, purchase order and other related records while maintaining a history of the communications records as well as superseded SOW element, purchase order and other related records; …systematically inherit upon integration of purchase order SOW elements via the statement of work sub-module all prior associations and dependencies applicable to the failed/original SOW element which RFx record details were utilized to process a new RFx.  Cullen III et al. [para. 0165-0168; Fig. 1-2B]. … the comparison tool 123 can be configured to search the database 155 for particular project tracking parameters 870, and enter the status of the project tracking parameters 870 as project performance data 1190. Cullen III et al. [para. 0413]. … After the system receives both project tracking parameters (step 4700) and voucher information (step 4710) for a particular project, the system can compare the project tracking parameters with the voucher information (step 4720) to determine the status of the project (step 4730). Cullen et al. [para. 0415-0416, 0420; Fig. 55, 57]). 
Regarding Claims 7 through 9, 11, 20, and 26, Claims 7 through 9, 11, 20, and 26 recite substantially similar limitations to those of claims 1 through 3, 5, 19 and 25 respectively and are therefore rejected based upon the same prior art reference, reasoning, and rationale.  Claims 7 through 9, 11, 12, 20, 23, and 26 are directed to a method which is taught by Cullen III et al. at paragraph [0003]:  The present invention relates to a computer system and method for electronically facilitating enterprise administration, data processing, workflow collaboration and management relative to changes in plan or scope pertinent to project work.
Regarding Claims 13 through 15, 17, 21, and 27, claims 13 through 15, 17, 21, and 27 recite substantially similar limitations to those of claims 1 through 3, 5, 19, and 25 respectively, and are rejected based upon the same prior art citation, reasoning and rationale.  Claims 13 through 15, 17, 21, 27 are directed to a non-transitory computer-readable storage medium storing at least one program for construction management, the at least one program for execution by at least one processor and a memory storing the at least one program, the at least one program including instructions, when, executed by the at least one processor cause the at least one processor to perform operations, which is taught by Cullen III et al. at paragraph [0180]: At the web server 120, a processor (e.g., a microprocessor or microcontroller) loads and executes computer instructions resident in software modules 128 stored within a storage medium 124, which can be any type of storage medium, as discussed above in connection with storage medium 64. The computer instructions can be created using any type of programming technique, including object-oriented programming techniques.
Regarding Claim 28, Cullen III et al. discloses a system for construction management, the system comprising: a device having at least one processor and a memory storing at least one program for execution by the at least one processor, the at least one program including instructions, when, executed by the at least one processor cause the at least one processor to perform operations comprising: (A computer enabled system and method in accordance with principles of the invention is provided to integrate activities of project work with other enterprise business organizations and personnel.  Cullen et al. [para. 0163]. … At the web server 120, a processor (e.g., a microprocessor or microcontroller) loads and executes computer instructions resident in software modules 128 stored within a storage medium.  Cullen III et al. [para. 0180, 0261; Table 28 “Project Sector Type = Engineering/Construction”]):
receiving as input, with the at least one processor, an electronic version of one or more of a bid document, a change order, and an unapproved work in place; comparing, with the at least once processor, the electronic version with an historic database including one or more of bid documents, change orders, and unapproved works in place; converting, with the at least once processor, the electronic version into a plurality of schedule of value (SOV) descriptions based on the comparing, wherein each of the SOV descriptions describes a specific work element for a construction project; generating, with the at least one processor, an SOV based on the plurality of SOV descriptions; storing, with the at least one processor, the SOV in a predetermined unitary database; (An administrative management schema and application tool enabling a buyer entity to … process mutually agreed upon communications session records in a manner that systematically updates application SOW element, purchase order and other related records while maintaining a history of the communications records as well as superseded SOW element, purchase order and other related records; … 8) send notifications to impacted parties upon systematic record updating modification; 9) systematically generate a report consisting of pertinent RFx bid response records applicable to an at risk SOW element; 10) systematically utilize RFx bid item elements as well as RFx bid response item elements to create a new RFx bid that can be broadcasted while retaining a database record thread back to the original SOW element and relationships; 11) systematically receive, review, analyze a supplier bid response and award a new purchase order while retaining a database record thread back to the original SOW element and relationships; 12) systematically inherit upon integration of purchase order SOW elements via the statement of work sub-module all prior associations and dependencies applicable to the failed/original SOW element which RFx record details were utilized to process a new RFx.  Cullen III et al. [para. 0165-0168; Fig. 1-2B]. … A project-work administrative management method includes receiving, from a buyer, project-administration configurations, storing transactional project work data relating to project tracking parameters into the system (step 3745), such as the project start date, project end date, anticipated project expenditure (requisition amount), assigned resources, project phasing schedule, project payment release schedule, project deliverables, project materials and project expenses to create a purchase requisition for the project.  Cullen III et al. [para. 0331]);    
receiving as input, with the at least one processor, an electronic version of a requisition, and storing the electronic version of the requisition in the predetermined unitary database; (FIG. 40B is a screen shot illustrating exemplary requisition information including entered project taxation information.  Cullen III et al. [para. 0052; Fig. 40B]. … Table 129 is an exemplary storage table housing the mapping relationship between Projects and Purchase Order Requisitions.  Cullen et al. [para. 0129; Table 129]);
 receiving as input, with the at least one processor, a verification component related to a status of the specific work element, and storing the verification component in the predetermined unitary database; (Upon receiving the project performance data from a user associated with a project (step 4600), the system stores the project performance data in data fields associated with the project for later use and retrieval (step 4610).  Cullen III et al. [para. 
determining, with the at least one processor, a current completion status of the specific work element by comparing the verification component with a prior version of the verification component or a predetermined condition; (the comparison tool 123 can be configured to search the database 155 for particular project tracking parameters 870, and enter the status of the project tracking parameters 870 as project performance data 1190. Cullen III et al. [para. 0413]. … After the system receives both project tracking parameters (step 4700) and voucher information (step 4710) for a particular project, the system can compare the project tracking parameters with the voucher information (step 4720) to determine the status of the project (step 4730). The project status can be entered into the system and stored as project performance data related to the project (step 4740).  …  It should be understood that other tables and project performance data can be included, and the system is not limited to the specific tables and project performance data shown in FIG. 57.  Cullen et al. [para. 0415-0416, 0420; Fig. 55, 57]);
determining, with the at least one processor, whether the verification component is acceptable, partially acceptable or unacceptable to verify the current completion status of the SOV description of the specific work element based on a comparison of the verification component with an actual condition of the specific work element; (For example, the voucher information can indicate the actual project completion date on a project, and the system can compare the actual project completion date with the target project completion date to 
While Cullen III et al. discloses that a project unit completion voucher and deliverables voucher associated with a purchase requisition may be accepted or rejected (Cullen III et al. [para. 0383-0384, 0393]), paying an approved voucher (Cullen et al. [para. 0399, 0401; Table 94]), and sending notifications via the system (Cullen III et al. [para. 0410]), Cullen III et al. fails to explicitly disclose transmitting, with the at least one processor: a payment authorization in response to the acceptable determination; and/or a notification of rejection in response to the partially acceptable or the unacceptable determination.  Baumann et al. discloses this limitation.  (A system and method for approving and paying an invoice for commodities, the method including the steps of receiving an invoice for commodities from a vendor; generating from the invoice a notification to an authorizer that includes information needed to pay the invoice and a selectable button for authorizing or rejecting payment; and responsive to authorization creating an automated receipt transaction file and entering the transaction file into a system for payment. Baumann et al. [para. 0027]. … In accordance with the terms and conditions of the purchase order 87, vendor 48 returns an invoice 89 to SAP server 42 requesting payment for the goods or services. …In the event that requester 46 accepts the invoice, or authorizes payment, an automated goods received (move ticket) is generated back 
tagging, with the at least one processor, one or more of a project schedule, a project report, a project heat map, a project model, a 3D project model, a building information model, and a payment database based on the SOV; (The mapping/affiliation of various supplier SOWs into a project milestone or phase is represented as element 10438 and results in bundled supplier SOWs integrated into an aggregate project phase. The dynamic 10400 thus far segments the various project deliverables into larger milestone aggregations. At this point, relationships are established between the deliverables and a hierarchy of dependencies (i.e., cause and effect) is configured within the affiliated record set. The configuration, represented by element 10440, results in a completed project work deliverable hierarchy 10445, by which all finite project work outputs are not only tied to project milestone progress, but are also defined in a manner that facilitates cause and effect management. Cullen III et al. [para. 0565]);
and updating, with the at least one processor, one or more of the project schedule, the project report, the project heat map, the project model, the 3D project model, the building information model, and the payment database, wherein the updating is performed in response to one or more of an update of the SOV, the acceptable determination, or the unacceptable determination. (Within this process, the controlling buyer entity user aggregates and evaluates the information gathered during the previous communications session (i.e., steps 9363-9370). The controlling user ultimately makes a final disposition regarding the fate of the at-risk project work activity variable(s) and saves the record change(s). Upon these changes, the user can then at step 9373 generate a new dependency impact report premised upon the new variable data, which will provide a complete view of the related business records and variable data change to the records.  Cullen III et al. [para. 0522-0525]. … At step 11715, the system prompts the user to confirm modified condition and/or SOW due date. At step 11720, the user edits or confirms session variable input. Cullen III et al. [para. 0606]). 

Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cullen III et al. (US 2006/0190391) in view Baumann et al. (US 2002/0143699), and in further view of Lennon et al. (US 2006/0282442).
Regarding Amended Claim 6, Cullen III et al. and Baumann et al. combined disclose a system, further comprising: the requisition is an application or submission of information for payment for a work element of the construction project (Table 129 is an exemplary storage table housing the mapping relationship between Projects and Purchase Order Requisitions. Cullen III et al. [para. 0129]), however, the combined references fail to explicitly disclose the system comprising associating a selected portion of an image on a display with at least one key string of data associated with the at least one key event; detecting and reading printed text and/or handwritten text from the electronic version of the requisition; determining, receiving and saving coordinates of the detected text; normalizing the determined, received and saved coordinates; and saving the original and normalized coordinates in a search index. Lennon et al. discloses these limitations. Lennon et al. discloses associating a selected portion of an image on a display with at least one key string of data associated with the at least one key event (… classifying a document into a class selected from a predefined set of classes. Lennon et al. [para. 0021, 0118]. … If the document has been classified as a request to change address, for example, the relevant information to be extracted would consist of the account number, the account holder's names and the new address. Clearly, other classifications may require different information to be extracted from the document (e.g., cheque numbers and cheque dates, etc.). Lennon et al. [para. 0122, 0157, 0180]); detecting and reading printed text and/or handwritten text from the electronic version of the requisition; (In one arrangement, the selected document image is displayed in a graphical user interface (GUI) substantially as shown in FIG. 2. … prior to display, the document structure has already been determined for the document image and the text obtained by the OCR processing of the text regions in the document image is stored associated with the document image.  … In step 110 one or more information components in the document are identified. In the described arrangement, information components are text strings obtained by concatenating characters recognized in the OCR processing.  Lennon et al. [para. 0116-0118]); normalizing the determined, received and saved coordinates; and saving the original and normalized coordinates in a search index. (data storage for storing at least one document, association information for a predefined set of classes of documents, and one or more databases a processor in communication with the data storage and adapted to:  classify a document into a corresponding class selected from the 
Regarding Claim 12, Claim 12 recites substantially similar limitations to those of claim 6 and is therefore rejected based upon the same prior art reference, reasoning, and rationale.  Claim 12 is directed to a method which is taught by Cullen III et al. at paragraph [0003]:  The present invention relates to a computer system and method for electronically facilitating enterprise administration, data processing, workflow collaboration and management relative to changes in plan or scope pertinent to project work.
Regarding Claim 18, claim 18 recites substantially similar limitations to those of claim 6 and is rejected based upon the same prior art citation, reasoning and rationale.  Claim 18 is directed to a non-transitory computer-readable storage medium storing at least one program for construction management, the at least one program for execution by at least one processor and a memory storing the at least one program, the at least one program including instructions, when, executed by the at least one processor cause the at least one processor to perform operations, which is taught by Cullen III et al. at paragraph [0180]: At the web server 120, a processor (e.g., a microprocessor or microcontroller) loads and executes computer instructions resident in software modules 128 stored within a storage medium 124, which can be any type of storage medium, as discussed above in connection with storage medium 64. The computer instructions can be created using any type of programming technique, including object-oriented programming techniques.

Claims 22, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cullen III et al. (US 2006/0190391) in view Baumann et al. (US 2002/0143699), and in further view of Motahar (WO 2019/213457).
Regarding New Claim 22, Cullen III et al. and Baumann et al. combined fail to explicitly disclose a system, wherein the comparison of the verification component with the actual condition of the specific work element includes inspection of the actual condition with one or more of a robot, an autonomous device, an unmanned device, an unmanned vehicle, an unmanned aerial vehicle, an unmanned aerial system, a premises security system element, a security camera, an audio sensor, and a motion sensor.  Motahar discloses this limitation. (… a system and method for improving building design, construction and operation. More specifically, this disclosure relates to a system and method for inspection of property during construction and post-occupancy using one or more transient sensor systems. … The 
Regarding Claim 23, Claim 23 recites substantially similar limitations to those of claim 6 and is therefore rejected based upon the same prior art reference, reasoning, and rationale.  
Regarding Claim 24, claim 24 recites substantially similar limitations to those of claim 6 and is rejected based upon the same prior art citation, reasoning and rationale.  Claim 24 is directed to a non-transitory computer-readable storage medium storing at least one program for construction management, the at least one program for execution by at least one processor and a memory storing the at least one program, the at least one program including instructions, when, executed by the at least one processor cause the at least one processor to perform operations, which is taught by Cullen III et al. at paragraph [0180]: At the web server 120, a processor (e.g., a microprocessor or microcontroller) loads and executes computer instructions resident in software modules 128 stored within a storage medium 124, which can be any type of storage medium, as discussed above in connection with storage medium 64. The computer instructions can be created using any type of programming technique, including object-oriented programming techniques.

Conclusion
The prior art made of record and  not relied upon is considered pertinent to applicant’s disclosure:
Borges (US 2020/0034766) - system for construction project resource management including a plurality of interactive modules that track construction resources and determine construction compliance with construction plans. One of the plurality of interactive modules is a tracking module configured to physically track assets, materials, equipment and labour. One of said plurality of interactive modules is a compliance module configured to comparing actual construction data with project plan specifications.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                                        
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623